DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 01/27/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Allowable Subject Matter
Claims 1-2, 4-7, 9-10 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to an additive manufacturing system is that the prior art of record, alone or in combination, fails to teach or suggest an annular build chamber divided into a plurality of sections; wherein each one of the plurality of sections span circumferentially to adjacent sections of the plurality of sections; wherein each of the plurality of sections includes a build plate onto which the powder material is dispensed; wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743